Citation Nr: 1821209	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  16-61 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1959 to May 1962. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

Information in the report of a September 2012 VA audiology examination raises the issue of the Veteran's entitlement to service connection for tinnitus.  Inasmuch as the RO has not adjudicated that issue in the first instance, the Board does not have jurisdiction to consider it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran has a bilateral hearing loss disability that was as likely as not incurred in service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for an award of service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 101, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks to establish service connection for bilateral hearing loss.  He maintains, in essence, that his bilateral hearing loss disability can be attributed to acoustic trauma in service, as well as to in-service left ear infections that resulted in a perforated ear drum.

As an initial matter, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions with respect to the matter herein decided.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.103, 3.156(a), 3.159, 3.326; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  No further notice or evidentiary development is required.

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Specific to claims for service connection for hearing loss, impaired hearing is considered a "disability" for VA purposes only when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

If a Veteran serves 90 days or more of active, continuous service after December 31, 1946, and manifests certain chronic diseases-including sensorineural hearing loss-to a degree of 10 percent or more during the one-year period following his separation from that service, service connection for the condition may be established on a presumptive basis, notwithstanding that there is no in-service record of the disorder.  See 38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom., Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it pertains to the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C. § 1154(a).  See Davidson, supra.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Turning to the merits of the Veteran's claims, the Board notes that there is no dispute that the Veteran has a current bilateral hearing loss disability as defined by VA.  The report of a September 2012 VA audiometric examination clearly reflects, among other things, that he has Maryland CNC speech recognition scores of less than 94 percent, bilaterally.

Nor is there any real dispute that the Veteran was exposed to hazardous noise during service.  The record clearly reflects that his military occupational specialty (MOS) was light weapons infantryman.  He has stated that he was exposed to excessive noise from mortars while working as a mortar launcher during service, and his statements in that regard are wholly consistent with the circumstances and conditions of his service.

As to the nexus, or link, between the Veteran's currently shown disability and service, the Board notes, as an initial matter, that the Veteran is competent to provide statements with respect to the onset and presence of diminished hearing, inasmuch as such symptoms are observable by a lay person.  The Board finds, moreover, that his statements with respect to onset in service are credible.  

The record shows that audiometric testing at the time of the Veteran's separation from service in April 1962 revealed puretone thresholds of 10, 10, 10, 5, 5, and 5 decibels in right ear, and 10, 10, 10, 10, 5, and 0 decibels in the left ear, at 250, 500, 1000, 2000, 4000, and 8000 Hertz, respectively.

It is unclear from the face of the separation report whether such thresholds were recorded using ASA (American Standards Association) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units.  For service department examinations conducted prior to January 1, 1967, unless otherwise indicated, VA assumes that audiometric testing was conducted using ASA measurements and converts the results of such testing to current ISO-ANSI measurements by adding between 5 and 15 decibels to the recorded data as follows:
 
Hertz
250
500
1000
2000
3000
4000
6000
8000
add
15
15
10
10
10
5
10
10
 
Applying that conversion, the report of the April 1962 examination reflects that he had ISO-ANSI puretone thresholds of 25, 25, 20, 15, 10, 15 decibels in the right ear, and 25, 25, 20, 20, 10, and 10 decibels in the left ear, at 250, 500, 1000, 2000, 4000, and 8000 Hertz, respectively.  Significantly, the United States Court of Appeals for Veterans Claims has indicated that thresholds above 20 decibels are indicative of at least some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Board acknowledges that the VA audiologist who evaluated the Veteran in September 2012 offered an unfavorable opinion with respect to nexus.  The Board notes, however, that the examiner's opinion was based, at least in part, on an assumption that is not fully supported by the record; namely, that the Veteran did not have any hearing loss at the time of his separation from service.  As such, the examiner's opinion is of little probative value.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Moreover, inasmuch as sensorineural hearing loss is recognized as a chronic disease, it can be service-connected on the basis of continuity of symptomatology alone, without a medical nexus opinion.  See, e.g., Walker, supra.

On balance, and taking into account the totality of the evidence-including the Veteran's MOS, recorded evidence of in-service ear infections, his credible statements with respect to onset of symptoms, objective indications of hearing loss at the time of his separation from service, and the lack of audiometric testing at 3000 Hertz at that time-the Board is persuaded that the criteria for service connection for bilateral hearing loss have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 C.F.R. § 3.102.  Service connection for bilateral hearing loss is therefore granted.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


